Citation Nr: 1420743	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Propriety of offset of disability compensation benefits due to receipt of military drill pay for Fiscal Year 2008.


REPRESENTATION

Appellant represented by:	Roman J. Fontana, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1988 to May 1991 and from October 2004 to March 2006.  She also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 administrative decision of the VA Regional Office (RO) in Buffalo, New York.  

The Veteran also perfected an appeal as to the issue of service connection for posttraumatic stress disorder (PTSD).  In a October 2013 rating decision, the RO granted service connection for PTSD.  As the Veteran has not disagreed with the effective date or disability rating assigned, the Board concludes that the only issue remaining on appeal is that listed on the first page.


FINDINGS OF FACT

1.  The Defense Manpower Data Center (DMDC) reported that the Veteran received drill pay for 26 days for Fiscal Year 2008; the Veteran and her Unit Commander or designee reported that she only received drill pay for 17 days for Fiscal Year 2008.

2.  The Veteran's disability compensation benefits were properly offset for 17 days due to receipt of military drill pay for Fiscal Year 2008.


CONCLUSION OF LAW

The offset of 17 days of disability compensation benefits due to receipt of military drill pay for Fiscal Year 2008 was proper.  38 U.S.C.A. §§ 5107, 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700 (2013).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.700.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

Review of the record reveals that the Veteran has received VA disability compensation benefits since March 2006.  In August 2009 or September 2009, the RO sent a VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" to the Veteran.  The form, completed by the DMDC, identified the Veteran as being a guardsman for Fiscal Year 2008 and in receipt of training pay for 26 days.  In October 2009, the Veteran returned the form and indicated that she only trained for 17 days; the form was signed by her Unit Commander or designee.  

In the November 2009 decision on appeal, the RO withheld the Veteran's compensation benefits based on 17 days of drill pay from November 1, 2009, through November 18, 2009.

In a May 2010 rating decision, the Veteran was granted service connection for a lumbar spine disability.  The notice letter for that decision shows the drill pay adjustment in November 2009.  In her May 2010 notice of disagreement, the Veteran reported that she did not drill in 2009 and that she last drilled in August 2008.  

Based on a review of the evidence, the Board concludes that the offset of disability compensation benefits for 17 days due to receipt of military drill pay for Fiscal Year 2008 was proper.  Here, the October 2009, VA Form 21-8951, "Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances" signed by the Veteran and her Unit Commander or designee confirmed that she had 17 days of drill pay for Fiscal Year 2008.  The Veteran has not disputed that she received drill pay for 17 days in Fiscal Year 2008.  Rather, she seems to be mistaking the compensation benefits withheld in November 2009 as VA believing that she trained and received drill pay in 2009.  

In this case, the Veteran did not submit VA Form 21-8951 confirming that she received drill pay for 17 days in 2008 until October 2009.  Accordingly, the RO withheld her disability compensation to adjust for the drill pay received in 2008 the next month after receiving the Veteran's confirmation of her 2008 drill pay.  The evidence does not show, nor does the VA suggest, that the Veteran received any drill pay in 2009; there is no evidence of record to suggest that any compensation benefits were withheld for drill pay during Fiscal Year 2009.  

At no time during this appeal has the Veteran indicated that she did not drill for 17 days in 2008.  For the reasons set forth above, the Board finds that the evidence shows that the offset of disability compensation benefits for 17 days due to receipt of military drill pay for Fiscal Year 2008 was proper.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.


ORDER

The offset of disability compensation benefits for 17 days due to receipt of military drill pay for Fiscal Year 2008 was proper.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


